ACCEPTED
                                                                                                   01-15-00531-CV
                                                                                    FIRST6/10/2015
                                                                                             COURT6:55:33    PM
                                                                                                      OF APPEALS
                                                                    Chris Daniel - District Clerk Harris County
                                                                                                HOUSTON,     TEXAS
                                                                                       Envelope    No. 5630269
                                                                                               7/2/2015  1:08:23 PM
                                                                                       By:CHRISTOPHER
                                                                                            Phyllis Washington
                                                                                                             PRINE
                                                                                 Filed: 6/10/2015 6:55:33 PM CLERK

                       CAUSE NO. 2014-50657
ELSA RODRIGUEZ                §           IN THE DISTRICT COURT
            Plaintiff,        §                          FILED IN
                              §                   1st COURT   OF APPEALS
                                                      HOUSTON, TEXAS
             V.               §            HARRIS COUNTY,       TEXAS
                                                  7/2/2015 1:08:23 PM
                              §                   CHRISTOPHER A. PRINE
MARTIN, DISIERE, JEFFERSON,   §                           Clerk
and WISDOM,                   §          11 JUDICIAL DISTRICT
                                            th


            Defendant.        §

          PLAINTIFF ELSA RODRIGUEZ’S NOTICE OF APPEAL

    TO THE HONORABLE CHRIS DANIEL, DISTRICT CLERK OF
HARRIS COUNTY, TEXAS:

      Plaintiff, Elsa Rodriguez, under Tex. R. App. P. 25.1, gives notice of appeal

to the First or Fourteenth Court of Appeals sitting in Houston, Texas from the

Honorable Judge Stone’s Order and Amended Order granting the Defendant’s

Motion to Dismiss Pursuant to Chapter 27 of the Texas Civil Practices & Remedies

Code, and judgment dismissing all of Plaintiff’s claims signed June 10, 2015, as

well as any and all rulings or orders adverse to the Plaintiff.

                                               Respectfully submitted,

                                        WATTS &COMPANY LAWYERS, LTD

                                                      /S/ Larry Watts
                                                      Larry Watts
                                                      SBN 20981000
                                                      P.O. Box 2214
                                                      Missouri City, Texas 77459
                                                      Telephone: (281) 431-1500
                                                      Facsimile: (877) 797-4055
                                                      Email: wattstrial@gmail.com
                                                      Attorney for Plaintiffs
                         CERTIFICATE OF SERVICE

      I, Larry Watts, certify that a true and correct copy of this document has been
served on opposing counsel via efiling on this, the 10th of June, 2015.

                                    Chris Daniel
                           District Clerk Harris County
                                  P.O Box 4651
                           Houston, Texas 77210-4651
                           Main Office: (713)755-7300

                               Christopher A. Prine
                                Clerk of the Court
                              First Court of Appeals
                                  301 Fannin ST
                              Harris, TX 77002-2066
                                  (713)274-2700
                               Fax: (713)755-8131

                               Richard A. Morris
                            Rogers, Morris, & Grover
                        5718 Westheimer Road, Suite 1200
                              Houston, TX 77057
                                (713)960-6000
                              Fax: (713)960-6025

                                                    /S/ Larry Watts
                                                    Larry Watts